128 U.S. 170
9 S.Ct. 87
32 L.Ed. 395
GAFF et al.v.GOTTFRIED.HACK et al.v.SAME.
November 5, 1888.

R. H. Parkinson, for appellant.
E. Banning and T. A. Banning, for appellee.
BLATCHFORD, J.


1
These are appeals by the defendants in two suits brought by Matthew Gottfried, in the circuit court of the United States for the district of Indiana, upon the same patent involved in the case of Brewing Co. v. Gottfried, ante, 83, (just decided.) The proofs are the same as in that case, and the same conclusions are reached. The decree in each case is reversed, and each case is remanded to the circuit court, with a direction to dismiss the bill of complaint, with costs.